Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





DETAILED ACTION
	Claims 1-20 are currently pending in this application. Applicant has elected Species 2 in Fig. 3 with traverse in the reply filed on 8/4/2021. Claims 2-5, 7, 10-20 are withdrawn.  Claims 1, 6, 8, 9 are currently under examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GRUBE (4,274,295).

Regarding Claim 1, GRUBE teaches A transmission having a controllable transmission ratio for more rapid or more controllable shifting, the transmission comprising: a first conical split pulley having a first half-pulley (22) and a second half-pulley (20); a first input member (40); a second input member (56); and a differential (76)(74)(58)(42), wherein the differential is coupled to the first and second input members and the first and second half-pulleys such that a torque difference between the first input member (40) and the second input member (56) causes an axial force to be applied, via the differential (76)(74)(58)(42), between the first half-pulley and the second half-pulley, thus allowing an axial distance between the first half- pulley and the second half-pulley to increase or decrease, which thereby enables a change in an effective diameter of the first conical split pulley resulting in the controllable transmission ratio of the transmission (Fig. 2).

Regarding Claim 6, GRUBE teaches wherein the first input member and the second input member are coaxial and concentric and wherein the first input member (40) is disposed at least partially within the second input member (56).


Claim(s) 1, 6, 8, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DETWILER (3,516,296).

Regarding Claim 1, DETWILER teaches A transmission having a controllable transmission ratio for more rapid or more controllable shifting, the transmission comprising: a first conical split pulley having a first half-pulley (22) and a second half-pulley (24); a first input member (212)(214); a second input member (210); and a differential (151)(toothed end of 154)(153), wherein the differential is coupled to the first and second input members and the first and second half-pulleys such that a torque difference between the first input member (212)(214) and the second input member (210) causes an axial force to be applied, via the differential (151)(154)(153), between the first half-pulley and the second half-pulley, thus allowing an axial distance between the first half- pulley and the second half-pulley to increase or decrease, which thereby enables a change in an effective diameter of the first conical split pulley resulting in the controllable transmission ratio of the transmission (Fig. 16).

Regarding Claim 6, DETWILER teaches wherein the first input member and the second input member are coaxial and concentric and wherein the first input member (212)(214) is disposed at least partially within the second input member (210).

Regarding Claim 8, DETWILER teaches further comprising a cam (170), wherein the first input member (212)(214) has a first axis of rotation, and wherein the first conical split pulley (22)(24) has a second axis of rotation that is offset from the first axis of rotation, and wherein the first input member (212)(214) is coupled to the first half-pulley 

Regarding Claim 9, DETWILER teaches further comprising a screw (172), wherein the screw is coupled to the first half-pulley (22) via a threaded hole (opening in 106), and wherein the differential comprises: a first input gear (151), wherein the first input gear is coupled to the first input member (212)(214) such that rotation of the first input member (212)(214) results in rotation of the first input gear; a second input gear (153), wherein the second input gear is coupled to the second input member (210) such that rotation of the second input member (210) results in rotation of the second input gear; a first pinion gear (154), wherein the first pinion gear engages with the first input gear; and a second pinion gear (156) that is coupled to the screw (172), wherein the second pinion gear engages with the second input gear and with the first pinion gear (154) such that a rotation difference between the first input member (212)(214) and the second input member (210) results in rotation of the second pinion gear (156) and the screw (172), which thereby enables a change in the axial distance between the first half-pulley (22) and the second half-pulley (24) via application of force from the screw (172) onto the first half-pulley (22) via the threads of the threaded hole (opening in 106).



Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that GRUBE does not teach a differential is coupled to the first and second input members and the first and second half-pulleys such that a torque difference between the first input member and the second input member causes an axial force to be applied, via the differential, between the first half-pulley and the second half-pulley (Remarks pg. 11 para. 1).  The differential (76)(74)(58)(42) allows the tightening of one of the bands 80 or 82 to cause axial force through relative rotation between 42 and 58 by transferring the rotational motion of 34 to both 42 and 58.  If 74 in the differential was removed for example, then parts 42 and 58 would continue to rotated together since there is no force between these two parts to overcome the friction of their engaging threads.   Since the differential forces the relative rotation, it meets the limitation “causes and axial force to be applied, via the differential.”
Applicant argues that elements 210 and 212/214 cannot exhibit “a torque difference” (Remarks pg. 12 para. 3). There is a torque difference between 212/214 and 210 at their respective outer diameters since their diameters are different.  212 has a smaller diameter than 210, so 210 increases the gear ratio from the output at 212 and thus reduces output torque but increases rotation speed relative to the output at 212.  Because of this difference there is relative rotation between parts 200 and 202 when this set is engaged which causes axial adjustment of the pulley. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654